Citation Nr: 0918906	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  04-19 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder secondary to hepatitis C and duodenal ulcer disease, 
status-post vagotomy and pyloroplasty.

2.  Entitlement to a rating higher than 60 percent for the 
hepatitis C and duodenal ulcer disease, status-post vagotomy 
and pyloroplasty.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active military service from December 1964 to 
December 1966.

This appeal to the Board of Veterans' Appeals (Board) is from 
February 2004 and September 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

As support for his claims, the Veteran testified at a RO 
hearing in March 2005 and before the undersigned Veterans Law 
Judge in May 2006 (Travel Board hearing).  

In July 2006 the Board remanded this case to the RO via the 
Appeals Management Center (AMC) for further development and 
consideration - including obtaining a medical opinion 
concerning the claim for a TDIU, and so the Veteran could 
receive proper Veterans Claims Assistance Act (VCAA) notice 
regarding elements of his claims and to assist him in 
obtaining outstanding treatment records from the local VA 
Medical Center (VAMC) in San Juan.  

Regrettably, however, after reopening the claim for a 
psychiatric disorder on the basis of new and material 
evidence, the Board must again remand this claim to the RO 
via the AMC before readjudicating this claim on the 
underlying merits.  The Board is also remanding the claim for 
a TDIU, but going ahead and deciding the remaining claim for 
a rating higher than 60 percent for the hepatitis C and 
duodenal ulcer disease.


FINDINGS OF FACT

1.  Additional evidence received since a September 2002 RO 
decision that denied a prior petition to reopen the claim for 
service connection for a psychiatric disorder is not 
cumulative or redundant of evidence previously considered, 
relates to an unestablished fact necessary to substantiate 
this claim, and raises a reasonable possibility of 
substantiating this claim.  

2.  The Veteran's hepatitis C and duodenal ulcer disease do 
not cause near-constant debilitating symptoms.  


CONCLUSIONS OF LAW

1.  The September 2002 RO decision that did not reopen the 
claim for service connection for a psychiatric disorder is 
final.  38 U.S.C.A. § 7105 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2008).  
 

2.  But new and material evidence has been received since 
that September 2002 RO decision to reopen this claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The criteria are not met for a rating higher than 60 
percent for the hepatitis C and duodenal ulcer disease.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.21, 4.114, Diagnostic Codes (DCs) 7345, 
7348 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims, 
as here, pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA also request that a claimant submit any evidence in his 
possession that might substantiate the claim.  
See 73 FR 23353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim, as it was in this case in 
August 2003 and March 2004.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, if VCAA notice was not provided 
prior to the initial adjudication of the claim or, if 
provided, was inadequate or incomplete, this timing 


error can be "cured" by providing any necessary notice and 
then readjudicating the claim, including in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC), such that the 
intended purpose of the notice is not frustrated and the 
Veteran is given ample opportunity to participate effectively 
in the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies  regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  



Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In August 2003 (prior to the February 2004 rating decision on 
appeal) and in March 2004 (prior to the September 2004 rating 
decision also on appeal), the RO sent the Veteran letters 
informing him of the types of evidence needed to substantiate 
his claims and its duty to assist him in substantiating his 
claims under the VCAA.  The letters also informed him that VA 
would assist him in obtaining evidence necessary to support 
his claims, such as records in the custody of a Federal 
department or agency.  He was advised that it was ultimately 
his responsibility to send other, private medical records or 
to provide a properly executed release so that VA could 
request the records for him.  



The Board finds that the content of those pre-decisional 
letters provided to the Veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duties to notify and 
assist.  He was advised of his opportunities to submit 
additional evidence.  Subsequently, April 2004 and March 2005 
SOCs provided him with yet an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because he has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, all obtainable 
evidence that he and his representative identified as 
relevant to the claims has been obtained and associated with 
the claims file for consideration, including the Veteran's 
service treatment records (STRs), civilian private medical 
records, and his VA records, including the reports of his VA 
compensation examinations assessing the severity of his 
hepatitis C and duodenal ulcer disease - the determinative 
issue.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).

In a March 2009 statement, the Veteran's representative 
asserted that the most recent VA examination in November 2005 
was too old, and therefore inadequate, because the Veteran 
has claimed a worsening of his disability since that 
evaluation.  The Veteran's representative argued in favor of 
a remand for a new examination, but this is not necessary as 
there are VA treatment records on file that also address the 
severity of this disability during the years since that 
evaluation.  The record is inadequate and the need for a more 
contemporaneous examination arises only when the evidence 
indicates the current rating may be incorrect, which, as will 
be explained, is not the situation here.  38 C.F.R. § 
3.327(a).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); 
VAOPGCPREC 11-95 (April 7, 1995).

Neither the Veteran nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
The Board therefore concludes the Veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to his VCAA notices. 

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that to substantiate the 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43. 



The Veteran did not receive a letter tailored to comply with 
the Vazquez decision.  But neither he nor his representative 
has alleged prejudicial error in failing to receive this 
additional notice.  And in any event this notice error will 
not affect the essential fairness of the adjudication because 
the diagnostic criteria used to determine the relative 
severity of the Veteran's disability were provided to him in 
the April 2004 SOC.  A reasonable person could be expected to 
read and understand these criteria, and to realize that 
evidence showing his disability meets the requirements for a 
higher rating is needed for an increase to be granted.  
Moreover, in his several written statements and hearing 
testimony, he has described and elaborated on the effect his 
disability has had on his day-to-day functioning.

It further deserves mentioning that a post-decisional August 
2006 letter informed the Veteran of the disability rating and 
downstream effective date elements of his claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); 
see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  He 
was given an opportunity to respond to that letter, and in 
the October 2007 SSOC his claim was readjudicated.  
Therefore, there is no prejudice to him because his claim has 
been reconsidered since the RO provided this additional VCAA 
notice.  See again Mayfield IV and Prickett, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him of the evidence needed 
to support his claim, and in obtaining evidence pertinent to 
his claim under the VCAA.  Therefore, no useful purpose would 
be served in remanding this case for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit to the 
Veteran.  The Court has held that such remands are to be 
avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

With regards to the Veteran's new-and-material-evidence 
claim, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
indicated that in a case, as here, involving a petition to 
reopen a previously denied, unappealed claim, the VCAA 
requires that VA apprise the Veteran of the specific reasons 
for the prior denial.  Since, however, the Board is reopening 
this claim, regardless, on the basis of new and material 
evidence, the Kent holding is inconsequential.  Further, 
since the Board is then remanding this claim for further 
development before readjudicating it on the underlying merits 
(de novo), the Board need not determine at this point whether 
there has been compliance with the other notice and duty to 
assist provisions of the VCAA until this additional 
development is completed on remand and the claim reconsidered 
on the merits.  Temporarily deferring this consideration of 
whether there has been compliance with the VCAA is not 
prejudicial to the Veteran because that determination is 
better made once the additional development on remand is 
completed.  38 C.F.R. § 20.1102.

Entitlement to a Rating Higher than 60 Percent for Hepatitis 
C and Duodenal Ulcer Disease

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, 
a recent decision of the Court held that, in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider whether the rating should be 
"staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
That is to say, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service 
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of a staged rating would be necessary.  
The relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See Hart, supra.  See also 38 
U.S.C.A. § 5110(b)(2) (West 2002 and Supp. 2007); 38 C.F.R. § 
3.400(o)(2) (2008).

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

The Veteran's hepatitis C and duodenal ulcer disease is 
currently evaluated as 
60-percent disabling under 38 C.F.R. § 4.114, DCs 7345-7348, 
for chronic liver disease without cirrhosis, including 
hepatitis C, and vagotomy with pyloroplasty or 
gastroenterostomy.

Effective since July 2, 2001, the Veteran's condition has 
been evaluated as a single disability under DC 7345 for 
chronic liver disease, in accordance with 38 C.F.R. § 4.114 
providing that evaluations for liver disease and a duodenal 
ulcer are to be based upon the predominant disability, not 
combined.  

Under DC 7345, a 60 percent evaluation is warranted when 
there is daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past 12-month 
period , but not occurring constantly.  A 100 percent 
evaluation is warranted when there is near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).  38 C.F.R. § 4.114.  

Under DC 7348, the highest available disability evaluation is 
40 percent, which is warranted for demonstrably confirmative 
post-operative complications of stricture or continuing 
gastric retention.  Id.  As the Veteran already has a higher 
60 percent rating, DC 7348 does not provide any additional 
benefit.  And so, the Board will not further consider this 
code.  

Prior to July 2, 2001, liver disease and duodenal ulcer 
disease were evaluated separately.  Effective July 2, 2001, 
the rating criteria used to determine the severity of 
disabilities affecting the digestive system were revised, and 
the criteria discussed above were used.  66 Fed. Reg. 29486 
(2001).  The former version of Diagnostic Code 7345 provides 
that a 60 percent evaluation is warranted for infectious 
hepatitis with moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression.  38 C.F.R. § 4.114, Diagnostic Code 7345 
(effective prior to July 2, 2001).  The Veteran's 60 percent 
evaluation was assigned under the former criteria.  38 C.F.R. 
§ 3.951(a), provides that, "[a] readjustment to the Schedule 
for Rating Disabilities shall not be grounds for reduction of 
a disability rating in effect on the date of the readjustment 
unless medical evidence establishes that the disability to be 
evaluated has actually improved."  38 C.F.R. § 3.951(a).  
Therefore, the Veteran's 60 percent rating remains in effect, 
although his current symptoms do not meet the current 
criteria for this evaluation, as discussed below.  

At an April 2003 VA primary care follow up appointment, the 
Veteran weighed 178 pounds and was educated about diet, 
exercise, and weight control.  

At an August 2003 VA primary care follow up appointment, the 
Veteran complained of occasional diarrhea, rectal pain, and 
shortness of breath on exertion.  He reported no other 
gastrointestinal symptoms when asked about dysphasia, 
abdominal pain, nausea, vomiting, hematemesis, constipation, 
melena, and hematochezia.  He weighed 176 pounds.  He was 
advised to continue his current treatment regimen.  



The Veteran underwent a VA liver, gall bladder, and pancreas 
examination in September 2003.  He denied vomiting, 
hematemesis, and melena.  He complained of fatigue, weakness, 
and depression.  There was no evidence of malabsorption or 
malnutrition.  Upon examination, he had no tenderness or 
pain, and his liver appeared to be normal size.  There was no 
evidence of muscle wasting.  He was diagnosed with hepatitis 
C.  

In September 2003, the Veteran also underwent a VA stomach 
and duodenum examination.  He complained of daily 
postprandial epigastric pain that had worsened over the last 
year.  He denied vomiting, hematemesis, melena, and weight 
loss.  His epigastric pain occurred after eating, and he 
relived it with medications and rest.  He reported episodes 
of diarrhea twice a week, which he relived with kaopectate.  
He denied constipation.  He complained of nausea when he 
brushed his teeth.  Upon examination, he weighed 176 pounds.  
His abdomen had normal peristhalsis and a well healed 
midabdominal scar.  He was diagnosed with duodenal ulcer 
disease and a small hiatal hernia that the examiner concluded 
was unrelated to his service-connected disabilities.  

The Veteran had an echogram of his abdomen in August 2004, 
which showed that he had hepatocellular disease and 
splenomegaly (enlarged spleen).  

At an October 2005 primary care follow up appointment, the 
Veteran was concerned about his hepatitis C because he could 
not undergo interferon treatment due to his psychiatric 
condition.  He reported heartburn after meals that improved 
when he took ranitidine and zantac.  He did not have weight 
gain or loss or any gastrointestinal symptoms other than 
heartburn.  He weighed 170 pounds.  He was advised to 
continue his current treatment regimen.  

In January 2005, the Veteran had an upper GI series performed 
by a private physician.  It showed suspected ulceration of 
the greater curvature of the stomach, a small hiatal hernia 
with gastroesophageal reflux and status post vagotomy.  



The Veteran underwent a VA liver, gall bladder, and pancreas 
examination in January 2005.  He denied episodes of malaise, 
abdominal pain, vomiting, hematemesis, and melena.  There was 
no evidence of anorexia, as there was no weight loss.  He 
reported an episode of weakness and fatigue but did not 
specify the duration.  He did not have incapacitating 
episodes due to his hepatitis C.  Upon examination, he had 
epigastric tenderness.  There was no visceromegaly or 
superficial abdominal vein splenomegaly.  There was no muscle 
wasting or jaundice.  The examiner provided a diagnosis of 
hepatitis C with portal hypertension, as documented by the 
August 2004 abdominal sonogram.  

The Veteran underwent a VA stomach and duodenum examination 
in January 2005.  He complained of mild abdominal discomfort 
every time he ate.  He stated that he could not eat outside 
of his home because he could not tolerate many foods.  
He denied vomiting, hematemesis, and melena.  To relieve his 
condition, he took omeprazole, zantac, and carafate.  He 
reported episodes of diarrhea every two weeks, and daily 
episodes of colic that lasted approximately 15 to 20 minutes, 
but he did not feel the need to go to the emergency room.  
Upon examination, he had epigastric pain on palpation, with 
no masses or visceromegaly.  He was diagnosed with active 
peptic ulcer disease and status post vagotomy and 
pyloroplasty.  

In November 2005, the Veteran underwent a VA liver, gall 
bladder, and pancreas examination.  He was diagnosed with 
hepatitis C in 1998.  He had been considered for interferon 
therapy, but it was decided that he was not a candidate due 
to his psychiatric condition.  He denied any major 
gastrointestinal symptoms related to hepatitis.  The examiner 
found that the Veteran did not have incapacitating episodes 
due to fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, or right upper quadrant pain.  He reported 
experiencing weakness, anorexia, and malaise on a daily basis 
with moderate severity.  However, the examiner found that in 
the past six months, the Veteran gained eight pounds, and 
noted that he denied abdominal pain and weight loss.  At the 
examination, he weighed 170 pounds.  



Upon examination, the Veteran's abdomen was tender to 
palpation over the epigastric area.  There was no 
organomegaly or tenderness at the right upper quadrant.  
There was no evidence of jaundice, malnutrition, or muscle 
wasting.  An x-ray taken in August 2004 showed hepatocellular 
disease with portal hypertension and splenomegaly.  The 
examiner diagnosed the Veteran with chronic hepatitis C with 
portal hypertension and coagulopathy with a moderate degree 
of disability.  

In November 2005, the Veteran underwent a VA stomach, 
duodenum, and peritoneal adhesions examination.  The Veteran 
reported moderate postprandial epigastric pain and nausea on 
a daily basis, but this was relieved with Aciphex most of the 
time.  He reported rare episodes of diarrhea and 
constipation.  He specifically denied vomiting, hematemesis, 
and melena.  The examiner found no change in the Veteran's 
weight and no signs of anemia.  The Veteran was diagnosed 
with status post vagotomy and pyloroplasty in 1969, with mild 
to moderate disability.  

In December 2005, the Veteran underwent an abdominal 
sonogram.  His liver was normal size, and his spleen was 
enlarged (splenomegaly).  He was diagnosed with chronic 
hepatocellular disease with associated splenomegaly, 
suggestive of portal hypertension, and cholelithiasis.  

In January 2006, the Veteran had an abdominal sonogram, which 
showed a normal sized liver and an enlarged spleen.  He was 
diagnosed with chronic hepatocellular disease with associated 
splenomegaly, suggestive of portal hypertension, and 
cholelithiasis.  The physician found that the Veteran's 
hepatitis C was stable, and that transaminase treatment was 
not recommended due to his depression.  

In May 2006, the Veteran denied gastrointestinal symptoms 
during a VA medical appointment.  At a May 2006 pre-foot 
surgery examination, he denied abdominal pain, nausea, 
vomiting, a change in bowel habits, heartburn, jaundice, food 
intolerance, and difficulty swallowing.  At a July 2006 pre-
foot surgery examination, he had no gastrointestinal 
symptoms.  His abdomen was examined and he had normal bowel 
sounds.  

In January 2007, the Veteran complained of episodes of 
heartburn after meals.  He underwent a psychiatric consult in 
January 2007 and was found not to be a candidate for 
interferon therapy for hepatitis C because of his depression.  
In February 2007, he had a VA gastroenterology consult.  He 
denied recent episodes of gastrointestinal bleeding.  Upon 
examination, his bowel sounds were normal and he was not 
tender.  His liver and spleen were normal.  He reported 
episodes of weakness.  

In April 2007, the Veteran presented with rectal bleeding 
that had lasted for four days.  He denied constipation.  Upon 
examination, he had no external hemorrhoids or fissures.  
There was no blood on the examiner's glove.  He was diagnosed 
with hematochezia, and the physician concluded that it was 
related to hemorrhoids associated with chronic liver disease.  
He was scheduled for an endoscopy.  In April 2007 he had an 
upper GI endoscopy performed, and was diagnosed with two 
columns of small (grade I) esophageal varix, moderate portal 
gastropathy, congestive mucosa, and status post pyloroplasty.  

In August 2007, the Veteran underwent a colonoscopy.  Prior 
to the procedure, he reported no change in his bowel habits.  
He had a few scattered diverticulae and a tiny polyp in his 
rectum that was removed by snare cautery.  

During his May 2006 Travel Board hearing, the Veteran stated 
that he had fatigue and problems eating.  He stated that he 
ate because he knew he needed to, but not because he wanted 
to.  He always had a sensation of being full and had reflux 
when brushing his teeth, but not otherwise.  He testified 
that he had diarrhea but did not specify the frequency of the 
episodes.  

The medical evaluation and treatment records discussed above 
are entitled to probative weight and provide evidence against 
the Veteran's claim.  His testimony during his Travel Board 
hearing is credible and also entitled to probative weight, 
but it is out weighed by the medical evidence of record, 
which shows his symptoms are not near-constant and 
debilitating.  

While the records show the Veteran has a mild-to-moderate 
degree of disability, including symptoms such as epigastric 
pain, heartburn, diarrhea, weakness, and rare occurrences of 
hematochezia and nausea, they do not support a higher 
100 percent rating under DC 7345.  As explained, in order to 
meet the requirements for this higher 100 percent rating, the 
Veteran must have near-constant debilitating symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain.  38 C.F.R. § 4.114.  

Although the Veteran has reported experiencing some of these 
symptoms (fatigue, nausea, and epigastric pain), they do not 
occur on a near-constant basis, and the evidence shows them 
to be, at most, moderately disabling and not constant.  
Additionally, he has repeatedly denied experiencing other 
symptoms such as vomiting, malaise, and anorexia, and the 
records concerning his evaluation and treatment do not show 
evidence of malnutrition or unintended weight loss.  
He also has rather continuously denied experiencing 
incapacitating episodes due to this disability, and there is 
no evidence of record that he has anorexia, as his weight has 
remained essentially constant, around 170 pounds.  He was 
educated about diet, exercise, and weight loss during his VA 
treatment in August 2003, because his body mass index was too 
high.  The record shows he uses a wheel chair, but this has 
not been attributed to his service-connected hepatitis C and 
duodenal ulcer disease, rather to his cerebellar atrophy and 
ataxia.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(VA adjudicators must be able to distinguish, by competent 
medical evidence, the extent of symptoms that is due to 
service-related causes, i.e., service-connected disability, 
from that which is not).

The Veteran's disability, therefore, does not meet the 
criteria for a 60 percent rating under the revised standards, 
certainly then not the requirements for an even higher 100 
percent rating under these standards.  Instead, as was 
discussed above, he was assigned a 60 percent rating under 
the former criteria that were amended in July 2001.  As a 
result, he no longer meets the criteria for a 60 percent 
rating and therefore necessarily does meet the criteria for 
an even higher 100 percent rating.  


Reviewing the evidence, the Board finds that the overall 
disability picture for the Veteran's hepatitis C and duodenal 
ulcer disease does not more closely approximate a 100 rating.  
38 C.F.R. § 4.7.  Therefore, the preponderance of the 
evidence is against this claim, in turn meaning the benefit-
of-the-doubt rule does not apply, and this claim must be 
denied.  38 C.F.R. § 4.3.  

Extraschedular Consideration

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.  

There is no disputing the Veteran's symptoms cause impairment 
in his occupational and social functioning.  But such 
impairment is contemplated by the rating criteria, which 
reasonably describe his level of disability.  Indeed, in Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court 
reiterated that the disability rating, itself, is recognition 
that industrial capabilities are impaired.  Additionally, as 
discussed in the remand portion of this decision, the Veteran 
has a pending claim for a TDIU, which will be readjudicated 
by the RO and, if not granted, by the Board.  


In the meantime, however, the Board finds no reason to refer 
this case to the Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, 
suggesting the Veteran is not adequately compensated by the 
regular rating schedule.  According to 38 C.F.R. § 4.1, 
generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See also VAOPGCPREC 6-96; Bagwell v. Brown, 9 
Vet. App. 237, 238-9 (1996); and Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Whether New and Material Evidence has been Submitted to 
Reopen the Claim for Service Connection for a Psychiatric 
Disorder

Although the RO determined in the October 2007 SSOC that new 
and material evidence had been submitted to reopen this claim 
for service connection for a psychiatric condition, the RO's 
decision concerning this is not binding on the Board.  
Instead, so, too, must the Board make this threshold 
preliminary determination of whether there is new and 
material evidence because this initial decision, in turn, 
affects the Board's jurisdiction to proceed and adjudicate 
the claim on the underlying merits, i.e., on a de novo basis.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239 (1993) (the Board's reopening of a claim is unlawful when 
new and material evidence has not been submitted).

In September 2002, in response to a prior petition, the RO 
declined to reopen the Veteran's claim for service connection 
for a psychiatric condition, finding that he had not 
submitted new and material evidence to permit doing this.  He 
did not appeal that earlier decision, so it is final and 
binding on him based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 
20.302, 20.1103.

This, in turn, means there must be new and material evidence 
since that prior, final and binding decision in order to 
reopen this claim and warrant further consideration of it on 
a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
The Veteran filed his claim to reopen in February 2004.  
Therefore, under the revised standards (effective for 
petitions to reopen filed on or after August 29, 2001), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible").  

The evidence to be considered in making this new and material 
determination is that added to the record since the last 
final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Evidence received since the September 2002 denial consists of 
private and VA medical records, reports of the Veteran's most 
recent VA examinations, statements from him personally, and 
the transcripts of his testimony at his two hearings.  



With the exception of some duplicate medical records, all of 
this additional evidence is new in that it has not been 
submitted to VA before and, thus, not previously considered.  
Some of this additional evidence also is material, though, 
because it relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  Specifically, 
the Veteran's testimony during his May 2006 Travel Board 
hearing, along with a January 2007 VA treatment record, 
suggests his depression may have been aggravated by his 
service-connected hepatitis C and duodenal ulcer disease.  
This is a permissible basis for granting secondary service 
connection.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Accordingly, this additional 
evidence is both new and material in this specific regard.  
38 U.S.C.A. § 5108.  


ORDER

The claim for a disability rating higher than 60 percent for 
the hepatitis C and duodenal ulcer disease is denied.  

However, since there is new and material evidence, the 
petition to reopen the claim for service connection for a 
psychiatric disorder is granted.  The appeal of this claim is 
granted to this extent, and this extent only, subject to the 
further development of this claim on remand.


REMAND

The Board must address all potential bases of entitlement to 
a VA benefit.  EF v. Derwinski, 1 Vet. App. 324, 326 (1991); 
Jones v. Principi, 3 Vet. App. 396, 399 (1992).  And as the 
Veteran's representative recently asserted in a March 2009 
statement, the issue of whether there has been aggravation of 
the Veteran's psychiatric disorder by his service-connected 
hepatitis C and duodenal ulcer disease was not considered 
during his most recent VA psychiatric disorders examination.  


During his May 2006 Travel Board hearing, the Veteran 
asserted that, while his depression pre-existed his diagnoses 
of hepatitis C and duodenal ulcer disease, these service-
connected conditions nonetheless have made his depression 
worse.  

At a January 2007 psychiatric evaluation for hepatitis C 
treatment, the Veteran reported that he had always been 
depressed, but that it worsened after his diagnosis of 
hepatitis C.  

A claim for secondary service connection requires medical 
evidence connecting the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  In order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999).  

The January 2007 psychiatric evaluation was for hepatitis C 
treatment purposes only, as specified by the examining 
physician.  The Veteran's most recent VA psychiatric 
disorders examination was in December 2005, and as his 
representative has pointed out, that evaluation (and the 
others, too) did not address the alternative theory of 
possible aggravation of the depression by the service-
connected hepatitis C and duodenal ulcer disease.  
Consequently, as medical evidence is required to grant this 
type of claim, the Board does not have sufficient evidence to 
decide this claim, and a remand for an examination and 
opinion is needed to fairly decide this claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The RO's adjudication of the Veteran's service connection 
claim could affect the outcome of his TDIU claim.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two claims are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).

Consequently, the TDIU claim also must be remanded to avoid 
piecemeal adjudication of claims with common parameters.  
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a 
psychiatric disorders examination to 
determine whether it is at least as 
likely as not that his psychiatric 
disorder - namely, his depression, has 
been made chronically worse 
(i.e., aggravated) by his service-
connected hepatitis C and duodenal ulcer 
disease.  

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion such as causation is 
so evenly divided that it is as medically 
sound to find in favor of the claim as it 
is to find against it.  

If the examiner determines the Veteran's 
psychiatric condition has been 
chronically aggravated by his service-
connected hepatitis C and duodenal ulcer 
disease, the examiner should then attempt 
to quantify the amount of additional 
disability the Veteran has attributable 
to this aggravation.

The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable.



The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the Veteran's pertinent medical and other 
history.  

Advise the Veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  

2.  Then readjudicate claims for service 
connection for a psychiatric disorder 
(namely, depression) and for a TDIU in 
light of any additional evidence 
obtained.  If the disposition remains 
unfavorable, send the Veteran and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration of these remaining claims.  

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


